Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2473 Filed 09/16/21 Page 1 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDWARD THOMPSON,

      Plaintiff,
                                                   Case No. 20-cv-10727
v.                                                 Hon. Matthew F. Leitman

LISA O. GORCYCA, et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF No. 35) TO
   REPORT AND RECOMMENDATION (ECF No. 33); (2) GRANTING
  DEFENDANTS’ MOTION TO DISMISS (ECF No. 30); (3) VACATING
         ENTRY OF DEFAULT (ECF No. 27); (4) DISMISSING
    AMENDED COMPLAINT (ECF No. 9); AND (4) TERMINATING
  PLAINTIFF’S MOTIONS FOR A DEFAULT JUDGMENT AND FOR A
    TEMPORARY RESTRAINING ORDER AND/OR PERMANENT
             INJUNCTION AS MOOT (ECF Nos. 37, 39)

      Between 2015 and 2018, Plaintiff Edward Thompson was involved in various

state-court lawsuits that did not end up as he had hoped they would. Each court in

which he litigated entered one or more orders that he finds objectionable. Appearing

pro se, he has now sued the judges who presided over his lawsuits, an administrative

arm of one of the courts in which he litigated, and one of the attorneys who

represented an opposing party. (See First Am. Compl., ECF No. 9.) He asks this

Court to “relieve him of all obligations and void orders from the state courts.”

(Objections, ECF No. 35, PageID.2413.)


                                         1
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2474 Filed 09/16/21 Page 2 of 16




       Defendants Lisa A. Gorcyca and Nancy T. Carniak (two state-court judges

that issued rulings against him) and the Oakland County Friend of the Court (an

administrative arm of the Oakland County Circuit Court) have moved to dismiss

Thompson’s First Amended Complaint for lack of subject-matter jurisdiction. (See

Mot., ECF No 30.)        On January 7, 2021, the assigned Magistrate Judge

recommended that the Court grant the motion (the “R&R”).1 (See R&R, ECF No.

33.)   The Magistrate Judge concluded that the Court lacked jurisdiction over

Thompson’s claims under the Rooker-Feldman doctrine because “[t]he sources of

Thompson’s claimed injuries” were judgments entered by the state courts. (Id.,

PageID.2394.)    Thompson has now filed timely objections to the R&R. (See

Objections, ECF No. 35.)

       The Court agrees with the Magistrate Judge that Thompson’s claims fall

squarely within Rooker-Feldman. Indeed, Thompson insists that “[a]ll the state

courts [sic] judgments and orders are void” because the state courts did not have

“proper jurisdiction,” and he repeatedly asks this Court to eliminate all of the



1
  The Magistrate Judge further recommended that the Court dismiss Thompson’s
claims against Defendant Jennifer Paine, an attorney who represented Thompson’s
ex-wife in state court divorce proceedings. Paine has not appeared in this action.
On October 20, 2020, the Clerk of the Court entered a default against her. (See
Default, ECF No. 27.) The Magistrate Judge concluded that the Court lacked
subject-matter jurisdiction over Thompson’s claims against Paine, and she therefore
recommended that the Court vacate the default and dismiss Thompson’s claims
against Paine. (See R&R, ECF No. 33, PageID.2384.)
                                        2
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2475 Filed 09/16/21 Page 3 of 16




“obligations” imposed by those orders and judgments. (Id., PageID.2413-2414,

2423.) The Court lacks jurisdiction to grant Thompson that relief. Accordingly, for

the reasons stated below, the Court OVERRULES Thompson’s objections to the

R&R and GRANTS Defendants’ motion to dismiss.

                                           I

                                           A

      Thompson filed this action against the Defendants on March 17, 2020. (See

Compl., ECF No. 1.) His claims arise out of two prior state court lawsuits in which

he was involved. The first earlier lawsuit was Thompson’s divorce case in the

Oakland County Circuit Court. Circuit Judge Lisa Gorcyca presided over that case.

In this action, Thompson claims that Judge Gorcyca wrongly ordered him to pay

child support in his divorce case. (See, e.g., First Am. Compl. at ¶38, ECF No. 9,

PageID.79.) Thompson also alleges that Judge Gorcyca refused to accept the terms

of a child custody agreement he reached with his ex-wife under which he would be

granted full custody of his children. (See id. at ¶¶ 46-49, 92, 105, PageID.81, 89, 91.)

Instead, Judge Gorcyca erroneously ordered Thompson to “surrender his children.”

(Id. at ¶105, PageID.91.) Finally, Thompson claims that Judge Gorcyca “signed an

order … grant[ing] 100% of [his] property to [his ex-wife].” (Id. at ¶146,

PageID.97.)



                                           3
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2476 Filed 09/16/21 Page 4 of 16




      The second earlier lawsuit at issue here is a landlord-tenant eviction action

related to real property located at 1410 Glass Lake Circle in Oxford, Michigan (the

“Oxford Property”).     Thompson says that even though he owned the Oxford

Property, his ex-wife filed the action in the 52-3 District Court to evict Thompson’s

tenant from the property. (See id. at ¶¶ 118-119, PageID.93.) Judge Nancy Carniak

presided over the eviction action. Thompson says that when he tried to intervene in

that action, Judge Carniak wrongly refused to allow him to participate. (See id. at ¶¶

121, 130, PageID.93, 95.) Judge Carniak then “entered a default judgment in favor

of [Thompson’s ex-wife], which essentially stated that Thompson was required by

law to vacate [the Oxford Property].” (Id. at ¶122, PageID.94.)

      In this action, Thompson asks the Court to overturn the state court rulings

described above and award him damages that he suffered as a result of those rulings.

More specifically, Thompson seeks “an order clarifying [that] all previous

Judgements [sic] and orders” from the state courts “pertaining to [his] property are

deemed dismissed for lack of jurisdiction and are [to] be considered null and void.”

(Id., PageID.109.) He also seeks to undo other aspects of the state court rulings. For

instance, he asks the Court for:

     “An order awarding him, sole legal and physical custody of his child –

       Edward Thompson III”;



                                          4
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2477 Filed 09/16/21 Page 5 of 16




     “An order closing [his] child support account, removing arrears, reimbursing

       [him] for all monies ordered, garnished, stolen, or seized [by the state court]”;

     “An order awarding him market value rent from the occupant(s) of [the

       Oxford Property]”; and

     “An order removing the occupants and the occupant’s [sic] belongings from

       [the Oxford Property].”

(Id., PageID.109-110.)

                                          B

      Defendants Gorcyca, Carniak, and the Oakland County Friend of the Court

filed a motion to dismiss Thompson’s First Amended Complaint on November 3,

2020. (See Mot., ECF No. 30.) These Defendants argued that “under the Rooker-

Feldman doctrine, this Court lacks subject matter jurisdiction to entertain

[Thompson’s] claims because they are a collateral attack on adverse state rulings.”

(Id., PageID.1939-1940.)

      Defendant Paine has not appeared in this action. On October 20, 2020, the

Clerk of the Court entered a default against her. (See Default, ECF No. 27.)

                                          C

      The Court referred this action to the assigned Magistrate Judge “for all pretrial

proceedings, including a hearing and determination of all non-dispositive matters

pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and recommendation on all

                                           5
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2478 Filed 09/16/21 Page 6 of 16




dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(B).” (Order, ECF No. 7.) On

January 7, 2021, the Magistrate Judge the R&R in which she recommended that the

Court grant Defendants’ motion to dismiss, vacate the default entered against Paine,

and dismiss Thompson’s First Amended Complaint in its entirety. (See R&R, ECF

No. 33.) The Magistrate Judge explained that the Court lacked subject-matter

jurisdiction under Rooker-Feldman because Thompson was “attempting to make an

end-run around the state court” rulings against him:

            [T]hough Thompson claims that he is not seeking to set
            aside the state court judgments because of alleged legal
            error, his requests for relief leave no doubt that he is
            attempting to make an end-run around the state court
            judgments about child custody and the marital property.
            He requests an order “clarifying all previous Judgements
            [sic] and orders” from the state court about his alleged
            property and that those judgments and orders be “deemed
            dismissed for lack of jurisdiction” and “considered null
            and void.” [ECF No. 9, PageID.109]. Thompson requests
            an award of the market value of the rents for the Oxford
            property, an order that the current occupants of that
            property be removed, and an award of custody of his son.
            [Id., PageID.109-110]. He asks for “[an] order closing the
            child support account, removing arrears, reimbursing
            Thompson for all monies ordered, garnished, stolen or
            seized, plus the 66% matching federal funds.” [Id.,
            PageID.110].

            Thompson lost in the state court and now invites this Court
            to review and reject the state court judgments. The sources
            of Thompson’s claimed injuries are the state court
            judgments themselves. Thus, Thompson’s claims are
            barred by the Rooker-Feldman doctrine.

(Id., PageID.2393-2394.)
                                         6
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2479 Filed 09/16/21 Page 7 of 16




                                         D

      Thompson filed timely objections to the R&R on January 21, 2021. (See

Objections, ECF No. 35.) The objections are difficult to follow, and Thompson

repeats many of the same arguments over and over verbatim throughout the

objections. To the extent that the Court can discern specific objections to the R&R,

the Court will address them individually below.

                                         II

      When a party objects to portions of a Magistrate Judge’s report and

recommendation, the Court reviews those portions de novo. See Fed.R.Civ.P.

72(b)(3); Lyons v. Comm’r of Soc. Sec., 351 F.Supp.2d 659, 661 (E.D. Mich. 2004).

The Court has no duty to conduct an independent review of the portions of a report

and recommendation to which the parties did not object. See Thomas v. Arn, 474

U.S. 140, 149 (1985).

                                        III

                                         A

      Thompson first objects to the Court’s referral of the motion to dismiss to the

Magistrate Judge. Thompson insists that he never consented to have the motion

heard before a Magistrate Judge, and he says that the “absence of consent is a

jurisdictional defect.” (Objections, ECF No. 35, PageID.2402.) The Court disagrees.


                                         7
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2480 Filed 09/16/21 Page 8 of 16




      The Court’s referral of Defendants’ motion to dismiss to the Magistrate Judge

complied with all of the relevant provisions of the Magistrate Judge Act, 28 U.S.C.

§ 631 et seq. That Act “deals with the type of proceeding and matters that the district

court may refer to a magistrate judge, and the timing and method of [such a]

referral.” Callier v. Gray, 167 F.3d 977, 980 (6th Cir. 1999) (citing 28 U.S.C. § 636).

As relevant here, the Act provides that a district judge may refer a dispositive motion

– such as a motion to dismiss – to a Magistrate Judge so that the Magistrate Judge

may issue, among other things, “recommendations for the disposition” of the motion.

Id. (quoting 28 U.S.C. § 636(b)(1)(B)). Such a referral “does not require the consent

of the parties because the magistrate’s recommendation receives do novo review

from the district court judge.” Bond v. Hood, 889 F.2d 1086 (TABLE), 1989 WL

137846, at *1 (6th Cir. Nov. 21, 1989). See also Garcia v. City of Albuquerque, 232

F.3d 760, 766 (10th Cir. 2000) (noting that referrals under “28 U.S.C. § 636(b)(1)(B)

do[] not require the consent of the parties”); Gilman v. IRS, 2015 WL 2345521, at

*1 (W.D. Mich. Mar. 25, 2015) (rejecting argument that “the Magistrate Judge’s

participation in this matter [was] improper because [the plaintiff] did not consent to

her handling of his case” and explaining that “[c]onsent from the parties is not

required for a Court to refer a matter to a magistrate judge under § 636(b)(1)”).

      For all of these reasons, the Court OVERRULES Thompson’s objection that

the Magistrate Judge lacked jurisdiction to issue the R&R.

                                          8
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2481 Filed 09/16/21 Page 9 of 16




                                           B

      Thompson next objects to the Magistrate Judge’s conclusion that the Court

lacks subject-matter jurisdiction over his claims under the Rooker-Feldman doctrine.

(See, e.g., Objections, ECF No. 35, PageID.2414.) Thompson says that Rooker-

Feldman is “inapplicable” to this case because “[i]t applies only to deprive this

[C]ourt of jurisdiction of a claim already decided in a state court [of] proper

jurisdiction,” and he insists that the state courts did not have “proper jurisdiction” to

issue rulings and judgments against him. (Id.) The Court disagrees and concludes

that Thompson’s claims are barred by Rooker-Feldman.

      “The Rooker-Feldman doctrine bars lower federal courts from conducting

appellate review of final state-court judgments because 28 U.S.C. § 1257 vests sole

jurisdiction to review such claims in the Supreme Court.” VanderKodde v. Mary

Jane M. Elliot, P.C., 951 F.3d 397, 402 (6th Cir. 2020). But the doctrine is “limited

[in] scope.” Id. “It does not, for example, bar ‘a district court from exercising

subject-matter jurisdiction simply because a party attempts to litigate in federal court

a matter previously litigated in state court.’” Id. (quoting Exxon Mobile v. Saudi

Basic Industries, 544 U.S. 280, 293 (2005)). “It applies only to the ‘narrow’ set of

‘cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting



                                           9
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2482 Filed 09/16/21 Page 10 of 16




 district court review and rejection of those judgments.’” Id. (quoting Exxon, 544 U.S.

 at 284).

       When determining “whether Rooker-Feldman bars a claim,” courts should

 “look[] to the source of the injury the plaintiff alleges in the federal complaint.” Id.

 at 402 (internal quotation marks omitted). “If the source of the plaintiff’s injury is

 the state-court judgment itself, then Rooker-Feldman applies. If there is some other

 source of injury, such as a third party’s actions, then the plaintiff asserts an

 independent claim. A court cannot determine the source of the injury without

 reference to the plaintiff’s request for relief.” Id. (internal citations and punctuation

 omitted). See also Hancock v. Miller, 852 F. App’x 914, 921 (6th Cir. 2021)

 (explaining that “alleging error in a state court decision rouses Rooker–Feldman”)

 (internal citation omitted).

       Here, Rooker-Feldman bars Thompson’s claims because he is seeking review

 of the final state court judgments against him. Indeed, in his objections, Thompson

 repeatedly says that “[a]ll the state court judgments and orders are void because they

 are contrary to the written settlement between the parties,” and he directly asks this

 Court to “relieve him of all obligations and void orders from the state courts.”

 (Objections, ECF No. 35, PageID.2414, 2424.) He seeks the same relief in his

 Amended Complaint. There, he asks this Court, among other things, to issue “an

 order clarifying [that] all previous Judegments [sic] and orders” from the state courts

                                            10
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2483 Filed 09/16/21 Page 11 of 16




 “pertaining to [his] property are deemed dismissed for lack of jurisdiction and are

 [to] be considered null and void.” (First Am. Compl., ECF No. 9, PageID.109.) He

 further asks this Court to (1) grant him custody of his son in contravention Judge

 Gorcyca’s order granting custody to his wife, (2) reverse Judge Grocyca’s orders

 that opened a child support account and required him to pay child support, and (3)

 reverse Judge Carniak’s ruling against him in the landlord-tenant dispute by evicting

 the current tenants at the Oxford Property (i.e., the tenants who took occupancy after

 Judge Carniak ordered the prior tenant evicted) and requiring those tenants to pay

 him back rent. (See id., PageID.109-110.) As these requests for relief make clear,

 all of Thompson’s claimed injuries, and all of the relief he seeks, stem directly from

 the state court rulings and judgments entered against him in state court. His claims

 therefore fall within the limited scope of Rooker-Feldman. See Hall v. Callahan, 727

 F.3d 450, 454 (6th Cir. 2013) (concluding that plaintiffs’ request “that the District

 Court declare [the state court’s] decision void because [that court] allegedly violated

 their due process and equal protection rights” was barred by Rooker-Feldman

 doctrine).

       Thompson counters that Rooker-Feldman does not bar his claims because the

 state courts “lack[ed] jurisdiction” over him and thus “no state court has litigated

 [his] outstanding claim[s].” (Objections, ECF No. 35, PageID.2415.) Thompson

 does not cite any authority in support of that contention, and the Court is not

                                           11
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2484 Filed 09/16/21 Page 12 of 16




 persuaded by it. To the extent that Thompson wanted relief from the state court

 orders and judgments on the basis that the state courts lacked authority or jurisdiction

 to enter them, he should have taken appeals in the Michigan state appellate courts

 and, if necessary and appropriate, in the United States Supreme Court. See, e.g.,

 Hall, 727 F.3d at 454 (noting that “even if [the state court] had conducted [its]

 proceedings erroneously, [p]laintiffs could have directly appealed to the state

 appellate court”).

       Thompson further appears to argue that his claims fall outside of Rooker-

 Feldman because the Defendants engaged in fraud and other misconduct in the state

 courts. (See Objections, ECF No. 35, PageID.2404.) He thus seems to invoke the

 rule that Rooker-Feldman does not apply where “there is some other source of injury

 [other than a state court’s judgment], such as a third party’s actions.” VanderKodde,

 951 F.3d at 402. But this argument does not save Thompson’s claims for at least

 two reasons. First, presiding judges are not third parties for purposes of Rooker-

 Feldman, and therefore Thompson’s allegations Judges Gorcyca and Carniak acted

 without jurisdiction and/or committed other misconduct do not allow him to avoid

 application of Rooker-Feldman. See, e.g., Hall, 727 F.3d at 454 (“Here, Plaintiffs

 claim that Judge Cross was a third party who injured them with her actions during

 the state court proceeding. However, Judge Cross was not a third party, but the

 presiding judge. This directly implicates Rooker–Feldman concerns”); Antwine v.

                                           12
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2485 Filed 09/16/21 Page 13 of 16




 Hoffner, 2018 WL 2273668, at *2 (6th Cir. Apr. 12, 2018) (“Antwine seeks to avoid

 this result by claiming that his injury did not arise from the state court’s judgment,

 but from Judge O’Grady himself. And when a plaintiff’s stated injury can be traced

 to a third party’s action, the claim survives Rooker–Feldman. But Judge O’Grady

 is not a ‘third party’—he is the presiding judge. And errors made by state court

 judges are barred from federal-court consideration”) (internal citations omitted).

       Second, to the extent that Thompson says that Paine and/or the Oakland

 County Friend of the Court committed fraud or other misconduct during the state-

 court proceedings, his allegations against those Defendants simply are not plausible.

 As the Magistrate Judge correctly pointed out, “none of Thompson’s factual

 allegations make a colorable claim that” either Paine or the Oakland County Friend

 of the Court “committed fraud to procure a court judgment.” (R&R, ECF No. 33,

 PageID.2392-2393.) Thus, to the extent that Thompson has attempted to plead that

 Paine and/or the Oakland County Friend of the Court committed fraud, those

 allegations are insufficient to defeat application of Rooker-Feldman. See, e.g.,

 Andrews v. California Dep’t of Consumer Affairs, 2018 WL 1471877, at ** 3-4

 (N.D. Cal. Mar. 26, 2018) (explaining that while Rooker-Feldman “does not bar

 federal jurisdiction over claims asserting that state-court judgments have been

 obtained by extrinsic fraud upon the court,” Rooker-Feldman nonetheless barred the

 plaintiff’s claims because “[t]he facts on which [plaintiff] relie[d]” did not “add up

                                          13
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2486 Filed 09/16/21 Page 14 of 16




 to a plausible claim of extrinsic fraud”); Sparks v. NBC E-Online, 2021 WL 860001,

 at *3 (C.D. Cal. Mar. 8, 2021) (“Here, based on the allegations in [plaintiff’s]

 Complaint… [plaintiff] did not plausibly allege facts showing that an adverse party

 committed an extrinsic fraud on the state court. Accordingly, the [c]ourt dismissed

 his Complaint because it merely sought to set aside a state-court judgment based on

 a purported legal error—a textbook example of a case barred by Rooker-Feldman”);

 Collins v. Wells Fargo Bank, 2013 WL 1092894, at *10 (D. Arz. Mar. 15, 2013)

 (holding that “Amended Complaint fail[ed] to allege sufficient facts upon which to

 base a plausible claim for extrinsic fraud to preclude the application of the Rooker–

 Feldman doctrine”).

       For all of these reasons, the Court concludes that Thompson’s claims are

 barred by the Rooker-Feldman doctrine.         The Court therefore OVERRULES

 Thompson’s objections and will GRANT Defendants’ motion to dismiss.

                                           C

       Thompson further objects to the Magistrate Judge’s recommendation that the

 Court vacate the Clerk’s entry of default with respect to Defendant Paine and dismiss

 Thompson’s claims against her. (See Objections, ECF No. 35, PageID.2402-2403.)

 But for all of the reasons explained above, the Court lacks subject-matter jurisdiction

 over Thompson’s claims. The Court therefore OVERRULES this objection.



                                           14
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2487 Filed 09/16/21 Page 15 of 16




                                           D

       Finally, Thompson has filed two motions that are now pending before the

 Court: (1) a motion for a default judgment with respect to Paine and (2) a motion for

 a temporary restraining order and/or permanent injunction that appears to ask this

 Court to stop the state courts from taking action against him – such as garnishing his

 wages and/or issuing warrants for his arrest – due to his failure to pay child support.

 (See Mots., ECF Nos. 37, 39.) As explained above, the Court lacks subject-matter

 jurisdiction over all of Thompson’s claims, and it is dismissing his First Amended

 Complaint. The Court will therefore TERMINATE Thompson’s motions as moot.

                                           IV

       For all of the reasons stated above, IT IS HEREBY ORDERED as follows:

               Thompson’s objections (ECF No. 35) to the R&R (ECF No. 33) are

                 OVERRULED;

               Defendants’ motion to dismiss (ECF No. 30) is GRANTED;

               Thompson’s First Amended Complaint (ECF No. 9) is

                 DISMISSED for lack of subject-matter jurisdiction;

               The entry of a default against Defendant Paine (ECF No. 27) is

                 VACATED;

               Thompson’s motion for a default judgment (ECF No. 37) is

                 TERMINATED AS MOOT; and
                                           15
Case 4:20-cv-10727-MFL-EAS ECF No. 41, PageID.2488 Filed 09/16/21 Page 16 of 16




              Thompson’s motion for a temporary restraining order and/or

                permanent injunction (ECF No. 39) is TERMINATED AS MOOT.


                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

 Dated: September 16, 2021


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on September 16, 2021, by electronic means
 and/or ordinary mail.
                                          s/Holly A. Monda
                                          Case Manager
                                          (810) 341-9764




                                         16
